Appeal by an employer and its insurance carrier from a decision and award of the Workmen’s Compensation Board directing payments of compensation to claimant. Claimant worked as a machine operator for the employer which was engaged in the manufacture of blouses on the tenth floor of an office building *858in New York City. Representatives of the International Ladies Garment Workers Union had requested the employer to organize the employees and the employer informed these representatives that they would have to request the employees to join the union. After the union organizers did so, the employees voted against a proposal submitted to them to determine whether they wished to affiliate with the union. The factory was then picketed by persons who were not employees of the employer. At times the pickets would cry out at the employees. On occasions, in response to the application by the employer, policemen were stationed on the sidewalk near the building exits. Claimant was assaulted and injured as she departed from this building one afternoon after completion of her day’s work. A fair inference from the record is that she was assaulted by one of the pickets. There is substantial evidence in the record to sustain the board’s finding that claimant’s injuries arose out of and in the course of her employment. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Coon, Halpern, Zeller and Gibson, JJ.